JUDGMENT
This proceeding coming on to be heard by the High Court of American Samoa and it appearing to said Court that the land and premises, hereinafter described, being required by the United States Government for public purpose; viz., “Additional Fresh Water Supply, Tutuila, Samoa”, and it being desired to acquire the same in accordance with the laws of American Samoa (Codification of Regulations etc., Section 41), notice under the hand of the Registrar of Titles, dated November 21st, 1917, in the form required by law (Codification, Section 41, Schedule “A”) was duly served upon MAUGA, S. MAILO, TIUMALU, SAVEA, MAGEO, GAISOA, FANG, LETI, A. ASUEGA and HO CHING, these being all the parties interested as owners or otherwise in the hereinafter described land and premises, diligent inquiry having been made by the said Registrar of Titles to ascertain such interested persons and public notice having been duly given requiring all persons to make known to said Registrar of Titles their claims to any right or interest in said land and premises: And it further appearing that pursuant to said notice the said persons did on December 21st, 1917, appear before *292said Registrar of Titles but failed to state specifically the nature and grounds of their claims and the compensation demanded, thereby making it impossible for the said Government of the United States either to accept or refuse their demands as prescribed by law (Codification, Section 41, Subsections 7 and 8), and making a determination by reference to arbitrators necessary (Codification, Section 41, Subsection 10); and it further appearing to the Court that thereafter three arbitrators were duly appointed in accordance with law (Codification, Section 41, Subsection 11), who filed in writing with the said Registrar of Titles an award, assessing at the sum of Four Hundred and Fifty ($450.00) Dollars the value of the water shed, dam site, right-of-way for pipe line and all other lands and premises required by the Government of the United States for “Additional Fresh Water Supply, Tutuila, Samoa”, which land and premises are fully described as follows: I. A strip of land for the pipe line and surge pipe line for “Additional Fresh Water Supply, Tutuila, Samoa” and described as follows: A strip of land thirty (30) feet above and thirty (30) feet below, measured vertically, the location of the pipe line, including the actual location of the pipe line and including a strip of land thirty (30) feet on each side of a line extending up the hillside for a distance of one hundred (100) feet, for installation of a surge pipe line, at a distance of two hundred and eighty-seven (287) feet along the pipe line, from the initial point of the pipe line. 2. The site of the dam for said “Additional Fresh Water Supply, Tutuila, Samoa”, at a station 4411, or at a distance of four thousand, four hundred and eleven (4411) feet from the initial point. 3. The water shed for said “Additional Fresh Water Supply, Tutuila, Samoa”, is fully described as follows: Comprising all land draining into the valley of Faagalu Stream, from the tops of the *293mountain peaks to and including the site of the proposed dam, which is to he located at an elevation of seven hundred and ninety-one (791) feet above high water at this Station, containing seventy-six (76) acres of land, measured on the horizontal, starting at the location of the dam, thence South Magnetic for a distance of one thousand (1000) feet, measured horizontally; thence South fifteen (15) degrees West Magnetic for a distance of five hundred and fifty (550) feet, measured horizontally, to the top of the mountain peak named Matafao; thence North sixty-five (65) degrees West Magnetic for a distance of fifteen hundred (1500) feet measured horizontally, to the top of the mountain peak named Palapaloa; thence North sixty-three (63) degrees East Magnetic for a distance of twenty-five hundred and fifty (2550) feet, measured horizontally, to the top of the mountain peak, without name, and at an elevation of approximately fourteen hundred (1400) feet above sea level; thence South five (5) degrees West Magnetic for a distance of twelve hundred and fifty (1250) feet measured horizontally, .to the location of the dam.
And it further appearing to the Court that all other proceedings for the acquisition of land and premises, in American Samoa, for public purposes have been carried out in accordance with law: And it further appearing that the claims of the parties hereinbefore named are conflicting and that, unless said parties come to an agreement among themselves, it will be necessary to determine said claims by law: Now, Therefore, it is ordered and adjudged by the High Court that the award of the arbitrators, assessing the value of the land and premises heretofore described, at Four Hundred and Fifty ($450.00) Dollars, is hereby confirmed, and that upon the payment by the Government of the United States of the sum of Four Hundred and Fifty ($450.00) Dollars into the High Court of American Samoa, *294the said Registrar of Titles will in accordance with law (Codification, Section 41, Subsection 15) execute or procure the execution of a Deed Absolute, conveying all the right, title and interest in and to said land and premises, heretofore described, to the said Government of the United States and its successors and assignees: And it is further ordered that the sum of Four Hundred and Fifty ($450.00) Dollars shall be deposited, at interest, in the Bank of American Samoa, until such time as the claimants to said land and premises shall agree among themselves or until their claims shall be determined by law.